Title: To Thomas Jefferson from John Rhea, 27 March 1804
From: Rhea, John
To: Jefferson, Thomas


          
            Sr/
            Washington March 27th. 1804
          
          I have been for some considerable time past well acquainted with Mr John Williams of the County of Hawkins and State of Tennessee—he is a practizing Lawyer—and I believe of Legal abilities—of honesty and integrity possessed—and a firm friend to Republican principles and attached to the constitution of the United States. he will, in my Opinion, perform with uprightness and fidelity, the duties of a Judge in any of the territories of the United States—if the President of the United States would think proper to nominate him for that purpose.
          I am with every Sentiment of Respect and Esteem for the President of the United States—his Obt Servant
          
            John Rhea 
          
        